In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00014-CR



       GARY WAYNE BLANKENSHIP, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 276th District Court
                Marion County, Texas
               Trial Court No. F 15111




      Before Morriss, C.J., Stevens and van Cleef, JJ.
       Memorandum Opinion by Justice van Cleef
                               MEMORANDUM OPINION

       Gary Wayne Blankenship pled guilty to family violence assault with a prior conviction

for family violence assault, a third-degree felony. See TEX. PENAL CODE ANN. § 22.01(b)(2)(A)

(Supp.). Pursuant to a plea bargain agreement with the State, the trial court placed Blankenship

on deferred adjudication community supervision for a period of six years. The State later moved

to revoke Blankenship’s community supervision and to proceed to an adjudication of his guilt.

Blankenship pled true to two of the State’s allegations that he had violated the terms and

conditions of his community supervision and, after an evidentiary hearing, the trial court granted

the State’s motion, adjudicated Blankenship’s guilt, and sentenced him to eight years’

incarceration. Blankenship appeals.

       Blankenship’s attorney has filed a brief stating that he has reviewed the record and has

found no genuinely arguable issues that could be raised on appeal. The brief sets out the

procedural history of the case and summarizes the evidence elicited during the course of the trial

court proceedings.     Since counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced, that evaluation meets the

requirements of Anders v. California. Anders v. California, 386 U.S. 738, 743–44 (1967); In re

Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State,

813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex.

Crim. App. [Panel Op.] 1978). Counsel also filed a motion with this Court seeking to withdraw

as counsel in this appeal.

       On August 17, 2022, counsel mailed to Blankenship copies of the brief, the motion to

withdraw, and a pro se motion for access to the appellate record lacking only Blankenship’s
                                                2
signature.     Blankenship was informed of his rights to review the record and file a pro se

response. By letter dated August 17, this Court informed Blankenship that a pro se motion for

access to the appellate record was due on or before September 1. On September 20, this Court

also informed Blankenship that any pro se brief would be due October 20. On November 3, we

further informed Blankenship that the case would be set for submission on the briefs on

November 28. We received neither a pro se response from Blankenship nor a motion requesting

an extension of time in which to file such a response.

         We have determined that this appeal is wholly frivolous.                        We have independently

reviewed the entire appellate record and, like counsel, have determined that no arguable issue

supports an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In

the Anders context, once we determine that the appeal is without merit, we must affirm the trial

court’s judgment. Id.

         We affirm the judgment of the trial court.1



                                                       Charles van Cleef
                                                       Justice

Date Submitted:            November 28, 2022
Date Decided:              November 29, 2022

Do Not Publish

1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s
request to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute
counsel will be appointed. Should appellant desire to seek further review of this case by the Texas Court of
Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the
date of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX.
R. APP. P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3,
and (3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R.
APP. P. 68.4.
                                                           3